809 F.2d 785Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey Leon PERRY, Petitioner-Appellant,v.Thomas R. ISRAEL;  Attorney General of the State ofVirginia, Respondents-Appellees.
No. 86-7313.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1986.Decided Jan. 5, 1987.

Before WIDENER, HALL and SPROUSE, Circuit Judges.
Jeffrey Leon Perry, appellant pro se.
Linwood Theodore Wells, Jr., Office of the Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that an appeal from his order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.1   Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the magistrate.  Perry v. Israel, C/A No. 86-449 (E.D.Va., Oct. 9, 1986).


2
DISMISSED.



1
 In his informal brief Perry claims that he is entitled to a plenary hearing on his claims.  We disagree.  None of the allegations of counsel ineffectiveness that Perry raises in his petition present factual issues which require resolution through an evidentiary hearing.  Accordingly, we find no error on the part of the magistrate in refusing to hold an evidentiary hearing